DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 25, 2022 has been entered. Claims 17-36 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 27, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (US 6506181).
Regarding claim 17, Meng discloses a catheter assembly (10, Fig 1), comprising: a catheter hub (24, Fig 1) having a distal end (end of catheter hub 24 connected to tube 21, Fig 1) to which a catheter tube (21, Fig 1) is connected, a proximal end (end opposite the distal end, Fig 1) and a wall (Internal wall of 24, best seen in Fig 7) having an inner surface defining an internal fluid passageway, a transitional step (See annotated Fig 7 below) provided within the internal fluid passageway; a septum (29b, Fig 7) having a distal end (See annotated Fig 7 below) and a proximal end (See annotated Fig 7 below) having a surface (See annotated Fig 7 below), the septum positioned within the internal fluid passageway such that the distal end of the septum abuts the transitional step (See annotated Fig 7 below); a septum retainer (27, Fig 7) having a distal end (See annotated Fig 7 below) and a wall (outer surface of septum retainer 27, Fig 2) having an outer surface, the outer surface of the wall of the septum retainer and the inner surface of the wall of the catheter hub respectively configured to interlock with each other when the septum retainer is fitted into the internal fluid passageway (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place), the distal end of the septum retainer in abutment contact with the proximal end of the septum (See annotated Fig 7 below wherein at least a portion (flanged portion of the proximal end) of the proximal end is in abutment contact with the septum retainer 27), an aperture at the distal end of the septum retainer providing an opening to the surface at the proximal end of the septum (As seen in Fig 7, the distal end of the septum retainer 27 is open and allows an introducer needle 31 to pass through the septum as described as described Col 5, lines 62-66).

    PNG
    media_image1.png
    755
    535
    media_image1.png
    Greyscale

Regarding claim 19, Meng discloses the septum (29b, Fig 7) is configured to seal the internal fluid passageway upon removal of a needle (31, Fig 1) therefrom, the septum in circumferential compression with the inner surface of the catheter hub (Col 6, lines 22-31).
Regarding claim 20, Meng discloses a side port (22, Fig 1) at the catheter hub (24, Fig 1) in fluid communication with the internal passageway, an extension tube (25, Fig 1) connected to the side port; 3Application No. 16/894,334wherein the extension tube is adapted to be operably coupled to and in fluid communication with a needleless connector actuable between an actively opened position and a biased closed position (Since the “needless connector” is only functionally recited, the limitation only requires the extension tube be able to couple to a needless connector. Meng states, in Col 5, lines 20-35, that the extension tube 25 is adapted to couple to a fluid access device. Thus, it has the capability of coupling to a needless connector as recited in claim 20).
Regarding claim 21, Meng discloses the outer surface of the wall of the septum retainer (27, Fig 2) has a circumferential ridge (See annotated Fig 7 below) and the inner surface of the wall of the catheter hub (24, Fig 1) has a circumferential channel (See annotated Fig 7 below), the circumferential ridge and the circumferential channel interlock with each other when the septum retainer is fitted into the internal fluid passageway and the distal end of the septum retainer makes contact with the proximal end of the septum (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place).

    PNG
    media_image2.png
    815
    512
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 22, 23, 25-28, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 6506181) in view of Brimhall (US 2007/0112305).
Regarding claim 18, Meng discloses a needle (31, Fig 1) having a distal sharp tip (32, Fig 1), the needle adapted to shift between a ready to use position in which the needle extends through the septum and the distal sharp tip extends beyond a distal opening of the catheter tube and a position in which the needle is withdrawn from the septum (Col 8, lines 9-46), however, Meng is silent regarding a needle housing.
Brimhall teaches a catheter assembly (device of Fig 7A), comprising: a catheter hub (726, Fig 7A); a septum (722, Fig 7A); a septum retainer (724, Fig 7A); and a needle (14, Fig 7A) having a distal sharp tip (18, Fig 7A), the needle adapted to shift between a ready to use position in which the needle extends through the septum and its sharp tip extends beyond a distal opening of the catheter tube (Para 0031) and a safe position in which the needle is withdrawn from the septum and the distal sharp tip is housed in a needle housing (728, Fig 7B) (Para 0065; See Fig 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter assembly disclosed by Meng to include a needle housing as taught by Brimhall would result in a catheter assembly that can prevent a contaminated needle from accidentally injecting/impaling the clinician (Para 0034).
Regarding claim 22, Meng discloses a catheter assembly (10, Fig 1), comprising: a catheter hub (24, Fig 1) having a distal end (end of catheter hub 24 connected to tube 21, Fig 1) operably coupled to a catheter tube (21, Fig 1) having a distal opening, a proximal end (end opposite the distal end, Fig 1) and a wall (internal wall of 24, best seen in Fig 7) having an inner surface defining an internal fluid passageway; a septum (29b, Fig 7) having a distal end (See annotated Fig 7 below) and a proximal end having a surface (See annotated Fig 7 below), the septum positioned within the internal fluid passageway (See Fig 7); a septum retainer (27, Fig 7) fitted into the internal fluid passageway, the septum retainer having a distal end (See annotated Fig 7 below) and a wall (outer surface of septum retainer 27, Fig 2) having an outer surface, the outer surface of the wall of the septum retainer and the inner surface of the wall of the catheter hub respectively configured to interlock with each other when the distal end of the septum retainer makes abutment contact with the surface at the proximal end of the septum (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place) (Also see annotated Fig 7 below wherein at least a portion (flanged portion of the proximal end) of the proximal end is in abutment contact with the septum retainer 27); a catheter insertion device (31, 32, 33, 34, Fig 1) having a needle hub (34, Fig 1), a needle (31, Fig 1) having a distal sharp tip (32, Fig 1) extending from the needle hub to slidably insert through the septum into the internal fluid passageway and the catheter tube so that the distal sharp tip extends beyond the distal opening of the catheter tube in a ready to use position and a position wherein the needle is withdrawn from the catheter hub (Col 8, lines 9-46).
Meng is silent regarding a needle housing.
Brimhall teaches a catheter assembly (device of Fig 7A), comprising: a catheter hub (726, Fig 7A); a septum (722, Fig 7A); a septum retainer (724, Fig 7A); and a needle (14, Fig 7A) having a distal sharp tip (18, Fig 7A), the needle adapted to shift between a ready to use position in which the needle extends through the septum and its sharp tip extends beyond a distal opening of the catheter tube (Para 0031) and a safe position in which the needle is withdrawn from the septum and its sharp tip is housed within a needle housing (728 Fig 7B) proximal of the catheter hub (Para 0065-0067; See Fig 7D wherein the needle housing is proximal when the needle is to be removed and discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Meng to include an enlargement (16, best seen in Fig 1C) and a needle housing as taught by Brimhall in order to have a catheter assembly that can prevent a contaminated needle from accidentally injecting/impaling the clinician (Para 0034).

    PNG
    media_image3.png
    755
    535
    media_image3.png
    Greyscale

Regarding claim 23, the modified invention of Meng and Brimhall discloses the needle (14, Fig 7A -Brimhall) has a diameter and a transition (16, best seen in Fig 1C –Brimhall) proximate to the distal sharp tip (18, Fig 7A –Brimhall) sized to have a larger diameter than the diameter of the needle (See Fig 7B -Brimhall),4 Application No. 16/894,334a passive mechanism (738 and opening of needle shield 728, Fig 7A –Brimhall) for coupling the catheter insertion device to the catheter hub having a needle abutment (inner surface of the proximal end of 728, Fig 7A –Brimhall) that has an opening (opening of 728 comprising needle 14, Fig 7A –Brimhall) sized smaller than the transition in alignment with the internal fluid passageway (transition is larger than the opening as seen in Fig. 7C –Brimhall) and hub contacts (738, Fig 7A –Brimhall) that are in contact with at least the septum retainer (27, Fig 7 –Meng modified by Brimhall to engage with the needle shield 728) to securely engage the catheter insertion device to the catheter hub in the ready position (Para 0065 –Brimhall); wherein when the needle is being withdrawn from the catheter and the catheter hub along the proximal direction and the transition at the needle comes into contact with the needle abutment (See Fig 7C –Brimhall), further movement of the needle along the proximal direction moves the distal sharp tip of the needle into the needle housing (728, Fig 7B -Brimhall) and causes the hub contacts to disengage from the septum retainer to enable the catheter insertion device and the catheter hub to separate from each other (Para 0066-0067 -Brimhall).
Regarding claim 25, the modified invention of Meng and Brimhall discloses the proximal end of the catheter hub (See annotated Fig 7 below –Meng) includes a lug configured to align the catheter hub (24, Fig 1 -Meng) and the catheter insertion device (31, 32, 33, 34, Fig 1 -Meng) relative to each other (See Fig 3 -Meng).

    PNG
    media_image4.png
    815
    512
    media_image4.png
    Greyscale

Regarding claim 26, the modified invention of Meng and Brimhall discloses the septum (29b, Fig 7 -Meng) includes a septum internal surface defining a sealing aperture (slit of septum 29b, Col 5, lines 47-49 -Meng) configured to enable a needle to pass through, and wherein the septum retainer has an aperture (opening of 27, Fig 7 -Meng) in alignment with the sealing aperture to enable the needle to pass therethrough to the septum (See Fig 7).
Regarding claim 27, the modified invention of Meng and Brimhall discloses the septum (29b, Fig 7 -Meng) is in circumferential compression against the wall of the catheter hub to aid in resealing of the sealing aperture of the septum upon removal of the needle therefrom (Col 6, lines 31-36 -Meng).
Regarding claim 28, the modified invention of Meng and Brimhall discloses a side port (22, Fig 1 -Meng) at the catheter hub in fluid communication with the internal fluid passageway, an extension tube (25, Fig 1 –Meng) coupled to the side port to establish fluid communication with the internal fluid passageway (Col 5, lines 20-35 -Meng).
Regarding claim 31, Meng discloses a catheter assembly (10, Fig 1), comprising: a catheter hub (24, Fig 1) having a distal end (end of catheter hub 24 connected to tube 21, Fig 1) to which a catheter tube (21, Fig 1) having a distal opening is connected, a proximal end (end opposite the distal end, Fig 1) and a wall (internal wall of 24, best seen in Fig 7) having an inner surface defining an internal fluid passageway, a transitional step  (See annotated Fig 7 below) provided within the internal fluid passageway; a septum (29b, Fig 7) having a distal end (See annotated Fig 7 below) and a proximal end (See annotated Fig 7 below) having a surface, the septum positioned within the internal fluid passageway such that the distal end of the septum abuts the transitional step (See annotated Fig 7 below); a septum retainer (27, Fig 7) having a distal end (See annotated Fig 7 below) and a wall (outer surface of septum retainer 27, Fig 2) having an outer surface, the septum retainer fitted into the internal fluid passageway such that the outer surface of the wall of the septum retainer and the inner surface of the wall of the catheter hub interlock with each other (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place), the distal end of the septum retainer abuts the surface at the proximal end of the septum to inhibit rearward movement by the septum (See annotated Fig 7 below wherein at least a portion (flanged portion of the proximal end) of the proximal end is in abutment contact with the septum retainer 27); a side port (22, Fig 1) at the wall of the catheter hub in fluid communication with the internal fluid passageway of the catheter hub, an extension tube (25, Fig 1) coupled to the side port to establish fluid communication with the internal fluid passageway (Col 5, lines 20-35 -Meng);6 Application No. 16/894,334a catheter insertion device (31, 32, 33, 34, Fig 1) having a needle hub (34, Fig 1), a needle (31, Fig 1) having a distal sharp tip (32, Fig 1) extending from the needle hub to slidably insert through the septum into the internal fluid passageway and the catheter tube so that the distal sharp tip extends beyond the distal opening of the catheter tube in a ready to use position and a position wherein the needle is withdrawn from the catheter hub (Col 8, lines 9-46; See Fig 3).
Meng is silent regarding a needle housing.
Brimhall teaches a catheter assembly (device of Fig 7A), comprising: a catheter hub (726, Fig 7A); a septum (722, Fig 7A); a septum retainer (724, Fig 7A); and a needle (14, Fig 7A) having a distal sharp tip (18, Fig 7A), the needle adapted to shift between a ready to use position in which the needle extends through the septum and its sharp tip extends beyond a distal opening of the catheter tube (Para 0031) and a safe position in which the needle is withdrawn from the septum and its sharp tip is housed within a needle housing (728 Fig 7B) proximal of the catheter hub (Para 0065-0067; See Fig 7D wherein the needle housing is proximal when the needle is to be removed and discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Meng to include an enlargement (16, best seen in Fig 1C) and a needle housing as taught by Brimhall would result in a catheter assembly that can prevent a contaminated needle from accidentally injecting/impaling the clinician (Para 0034).

    PNG
    media_image5.png
    755
    535
    media_image5.png
    Greyscale

Regarding claim 32, the modified invention of Meng and Brimhall discloses the outer surface of the wall of the septum retainer (27, Fig 2 -Meng) has a circumferential ridge (See annotated Fig 7 below -Meng) and the inner surface of the wall of the catheter hub (24, Fig 1 -Meng) has a circumferential channel (See annotated Fig 7 below -Meng), the circumferential ridge and the circumferential channel interlock with each other when the distal end of the septum retainer abuts the proximal end of the septum (Col 6, lines 29-32 -Meng; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place).

    PNG
    media_image2.png
    815
    512
    media_image2.png
    Greyscale

Regarding claim 33, the modified invention of Meng and Brimhall discloses the septum (29b, Fig 7 -Meng) includes a septum internal surface defining a sealing aperture (slit of septum 29b, Col 5, lines 47-49 -Meng) configured to enable a needle to pass through, and wherein the septum retainer has an aperture (opening of 27, Fig 7 -Meng) in alignment with the sealing aperture to enable the needle to pass therethrough to the septum (See Fig 7 –Meng).
Regarding claim 34, the modified invention of Meng and Brimhall discloses the needle (14, Fig 7A -Brimhall) has a diameter and a transition (16, best seen in Fig 1C –Brimhall) proximate to the distal sharp tip (18, Fig 7A –Brimhall) sized to have a larger diameter than the diameter of the needle (See Fig 7B), a mechanism (738 and opening of needle shield 728, Fig 7A –Brimhall) for coupling the catheter insertion device to the catheter hub having a needle abutment (inner surface of the proximal end of 728, Fig 7A –Brimhall) that has an opening (opening of 728 comprising needle 14, Fig 7A –Brimhall) sized smaller than the transition in alignment with the passageway (transition is larger than the opening as seen in Fig. 7C –Brimhall) and hub contacts (738, Fig 7A –Brimhall) that are in contact with at least the septum retainer (27, Fig 7 –Meng modified by Brimhall to engage with the needle shield 728) to securely engage the catheter insertion device to the catheter hub in the ready position (Para 0065 –Brimhall); wherein when the needle is being withdrawn from the catheter and the catheter hub along the proximal direction and the transition at the needle comes into contact with the needle abutment (See Fig 7C –Brimhall), further movement of the needle along the proximal direction moves the distal sharp tip of the needle into the needle housing (728, Fig 7B -Brimhall) and causes the hub contacts of the mechanism to disengage from the septum retainer to enable the catheter insertion device and the catheter hub to separate from each other (Para 0066-0067 -Brimhall).
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 6506181) in view of Brimhall (US 2007/0112305) and further in view of Wyatt (US 5603706).
Regarding claim 24, the modified invention of Meng and Brimhall discloses the outer surface of the wall of the septum retainer (27, Fig 2 -Meng) has a circumferential ridge (See annotated Fig 7 below -Meng) and the inner surface of the wall of the catheter hub (24, Fig 1 -Meng) has a circumferential channel (See annotated Fig 7 below -Ming), the circumferential ridge and the circumferential channel interlock with each other (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place).
The modified invention is silent regarding a snap-fit connection.
Wyatt teaches a catheter assembly (10, Fig 6) comprising a catheter hub (12, Fig 6); septum (27, Fig 6); and septum retainer (24, Fig 6); wherein the wall of the septum retainer has a circumferential ridge (30, Fig 7) at its outer surface and the wall of the catheter hub has a circumferential channel (32, Fig 7) at its inner surface, the circumferential ridge and the circumferential channel enable the septum retainer and the catheter hub to snap fittedly interlock to each other (Col 6, lines 13-19; Col 6, lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge and channel disclosed by Meng and Brimhall to be a snap fit interlocking mechanism as taught by Wyatt in order to provide a connection means with tactile and audible feedback to ensure positive interconnection (Col 2, lines 60-64).
Regarding claim 35, the modified invention of Meng and Brimhall discloses the outer surface of the wall of the septum retainer (27, Fig 2 -Meng) has a circumferential ridge (See annotated Fig 7 below -Meng) and the inner surface of the wall of the catheter hub (24, Fig 1 -Meng) has a circumferential channel (See annotated Fig 7 below -Ming), the circumferential ridge and the circumferential channel interlock with each other (Col 6, lines 29-32; As seen in Fig 7, the septum retainer 27 has a shape that fits into the catheter hub 24 such that a compressive force holds the septum retainer in place).
The modified invention is silent regarding a snap-fit connection.
Wyatt teaches a catheter assembly (10, Fig 6) comprising a catheter hub (12, Fig 6); septum (27, Fig 6); and septum retainer (24, Fig 6); wherein the wall of the septum retainer has a circumferential ridge (30, Fig 7) at its outer surface and the wall of the catheter hub has a circumferential channel (32, Fig 7) at its inner surface, the circumferential ridge and the circumferential channel enable the septum retainer and the catheter hub to snap fittedly interlock to each other (Col 6, lines 13-19; Col 6, lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge and channel disclosed by Meng and Brimhall to be a snap fit interlocking mechanism as taught by Wyatt in order to provide a connection means with tactile and audible feedback to ensure positive interconnection (Col 2, lines 60-64).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 6506181) in view of Brimhall (US 2007/0112305) and further in view of Burkholz (US 8377040).
	Regarding claim 29, the modified invention of Meng and Brimhall discloses all of the elements of the invention as discussed above, however, is silent regarding a clamp operably coupled to the extension tube adapted to be selectively actuated to occlude the extension tube to inhibit flow therethrough.
	Burkholz a catheter assembly (10, Fig 1) comprising a catheter hub (hub coupled to catheter 14, Fig 1); a side port (port coupling hub and tube 16, Fig 1); and an extension tube (16, Fig 1) wherein a clamp (20, Fig 1) is operably coupled to the extension tube adapted to be selectively actuated to occlude the extension tube to inhibit flow therethrough (Col 5, lines 29-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter assembly to include a clamp on the extension tube as taught by Burkholz in order to have a catheter assembly that can eliminate blood exposure when the vascular access device is being replaced (Col 5, lines 29-33).
Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 6506181) in view of Brimhall (US 2007/0112305) and further in view of Fangrow (US 2007/0017583).
	Regarding claim 30, the modified invention of Meng and Brimhall discloses the extension tube is adapted to be operably coupled to and in fluid communication with a connector (Col 5, lines 20-35; the connecter is a standard luer adapter -Meng), however, it is silent regarding the connector being needless, the needleless connector shiftable between an actively opened position and a biased closed position, and a vent cap operably coupleable to the needleless connector configured to shift between a first, storage position in which the needleless connector remains closed, and a second, actively depressed position in which the needleless connector is opened to vent air trapped within the catheter assembly.
	Fangrow teaches a needless luer connector (10, Fig 8) is adapted to be operably coupled to and in fluid communication with a tube (13, Fig 8); the connector being actuable between an actively opened position (See Fig 9) and a biased closed position (See Fig 8) (Para 0112-0116), a vent cap (956, Fig 33) operably coupleable to the needleless connector (Para 0168, lines 1-11) and configured to shift between a first, storage position in which the needleless connector remains closed (state similar to that describe in Para 0116 before the struts are moved and the valve 16 is displaced; See Fig 8), and a second, actively depressed position in which the needleless connector is opened to vent air trapped within the catheter assembly (state similar to that described in Para 0116 after the struts are moved; See Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Meng to be the needless connector and have a vent cap as taught by Fangrow in order to have a connector that can minimize or eliminate dripping and to improve the barrier of the fluid transfer system against bacteria and other debris (Para 0009) as well as have a vent that can evacuate air from the tube and connector (Para 0168, lines 15-22).
Regarding claim 36, the modified invention of Meng and Brimhall discloses the extension tube is adapted to be operably coupled to and in fluid communication with a connector (Col 5, lines 20-35; the connecter is a standard luer adapter -Meng), however, it is silent regarding the connector being needless, the needleless connector shiftable between an actively opened position and a biased closed position, and a vent cap operably coupleable to the needleless connector configured to shift between a first, storage position in which the needleless connector remains closed, and a second, actively depressed position in which the needleless connector is opened to vent air trapped within the catheter assembly.
	Fangrow teaches a needless luer connector (10, Fig 8) is adapted to be operably coupled to and in fluid communication with a tube (13, Fig 8); the connector being actuable between an actively opened position (See Fig 9) and a biased closed position (See Fig 8) (Para 0112-0116), a vent cap (956, Fig 33) operably coupleable to the needleless connector (Para 0168, lines 1-11) and configured to shift between a first, storage position in which the needleless connector remains closed (state similar to that describe in Para 0116 before the struts are moved and the valve 16 is displaced; See Fig 8), and a second, actively depressed position in which the needleless connector is opened to vent air trapped within the catheter assembly (state similar to that described in Para 0116 after the struts are moved; See Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Meng to be the needless connector and have a vent cap as taught by Fangrow in order to have a connector that can minimize or eliminate dripping and to improve the barrier of the fluid transfer system against bacteria and other debris (Para 0009) as well as have a vent that can evacuate air from the tube and connector (Para 0168, lines 15-22).
Response to Arguments
	Applicant’s arguments regarding Meng not teaching the abutment contact have been fully considered but are not persuasive. As discussed above, the septum retainer 27 abuts at least a portion of the proximal surface of the septum (flanged portion of septum 29b) as best seen in Fig 7. Therefore, Meng still reads on the amended claim limitations. The relationship between or structure of the septum and septum retainer must be more specifically described to overcome the current art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783